DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/20 has been entered.
Response to Amendment
	Applicant’s amendment of 10/21/20 does not render the application allowable.
Remarks
	Applicant has amended claims 1 and 23.  Claims 1-11, 21, and 23 are pending in the application with claim 10 remaining withdrawn as per the previous restriction requirement; claims 1-9, 11, 21, and 21 are considered on their merits below.
Status of Objections and Rejections
	All rejections from the previous office action are withdrawn in view of Applicant’s amendments.  New grounds of rejection, necessitated by the amendments, are set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (US 20120153417) in view of Lian (The role of setback layers on the breakdown characteristics of AlGaAs/GaAs/GaN HBTs).
As to claims 1 and 23, Shi is directed to a system for generating an electrically current (Figure 4; abstract) comprising:
A narrow spectrum light source for generating a beam of light (laser power converter, abstract comprising tunable laser; 0032); and
A photovoltaic cell (0030) configured to receive the beam of light and generate a current therefrom, wherein the pV cell consists of a single junction cell having a single PN junction (Figure 4) having an absorption band that corresponds to an emission line of the beam of light (0030-0032), 
Wherein the single PN junction comprises N-doped emitter (112) and a p-doped base region (116) and wherein a setback layer (115) is sandwiched between the emitter region and the base region (configuration shown in Figure 4) and the setback layer is GaAs (Figure 4), and
A lens to direct the beam of light into a light guide, the guide being a fiber optic cable or a light tube, and the light guide conveying the beam of light to the cell (lens fiber, 0032).
Shi teaches undoped GaAs and therefore does not teach 0.5-3% In dopant.
Lian is directed to the role of setback layers in III-V semiconductor junctions (abstract) and teaches an improved breakdown voltage and elimination of electron blocking effect at the base/collector junction with the inclusion of a lightly doped GaAs setback layer (page 1991, conclusion section).  Lian further teaches that the doping type in the setback layer (p, n, or UID) has negligible effects (pp 1991; C1Para1) and teaches lightly doping as 1012-1017 cm-3.
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to modify the setback layer of Shi to include a lightly doped GaAs setback layer as the specific doping type of the layer has negligible effects, as taught by Lain.  Further, it would have been within purview of a skilled artisan to dope within the density as taught by Lian with a reasonable expectation of success which reads on the instantly required 0.5-3%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Further, though the .
Claim 1-3, 8, 9, 11, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl (US 201700187675) in view of Case (US 3462606), Shi (US 20120153417), and Lian (The role of setback layers on the breakdown characteristics of AlGaAs/GaAs/GaN HBTs).
As to claims 1 and 23, Meitl is directed to a system for generating electrical current (Figure 2B) comprising:
A narrow spectrum light source for generating a beam of light (laser monochromatic light source, 205’; paragraph 0044); and
At least one photovoltaic cell configured to receive the beam of light and generate current therefrom (MJ cell 215b; a MJ cell comprises multiple adjacent PN junctions; paragraph 0041) having an absorption band corresponding to an emission line of the beam of light (0044).  The cell comprising P and N doped films to form a junction (N doped emitter and P base) and conductive layers as electrodes (2B and corresponding text).
Meitl fails to teach an setback layer sandwiched between the emitter region and the base region and the setback layer being composed of GaAs having 0.5-3% In dopant.
	Shi teaches the use of a GaAs setback layer (115) in a III-V semiconductor based solar cell device 
Shi teaches undoped GaAs and therefore does not teach 0.5-3% In dopant.
Lian is directed to the role of setback layers in III-V semiconductor junctions (abstract) and teaches an improved breakdown voltage and elimination of electron blocking effect at the base/collector junction with the inclusion of a lightly doped GaAs setback layer (page 1991, conclusion 12-1017 cm-3.
Therefore, it would have been within purview of a skilled artisan at the time the invention was filed to include the setback layer of modified Shi with Lian to include a lightly doped GaAs setback layer as the specific doping type of the layer has negligible effects, as taught by Lian.  Further, it would have been within purview of a skilled artisan to dope within the density as taught by Lian with a reasonable expectation of success which reads on the instantly required 0.5-3%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  Further, though the prior art does not explicitly teach the doping by In, a skilled artisan would readily appreciate that the doping of GaAs with In is well-known and widely used in the art.  In is an incredibly common dopant for GaAs and the use of such would have been well within purview of a skilled artisan with a reasonable expectation of success and without undue experimentation.
Meitl fails to teach a lens to direct the beam of light into a light guide, the light guide selected from a fiber optical cable or a light tube, the light guide conveying the beam of light to the PV cell.
Case is directed to a PV device wherein an air path for travel of light from a source to the cell can comprise a plurality of parts, including, a lens system for focusing light and/or a light guide for directing light to the cell thereby allowing for space, if desired, between the source and the cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Meitl to incorporate a lens system and light guide for focusing light and allowing for space between the source and the cell, as taught by Case (column 9, lines 43-55).
The prior art fails to teach the system consisting of a PV cell being a single cell. However, the Examiner notes that each junction of the MJ cell of Meitl reads on a single cell). The comprising language 
A skilled artisan would readily appreciate that the device of modified Meitl could be utilized with a single cell if such an output configuration were desired. A skilled artisan would appreciate that a single cell may provide a smaller/thinner device (with fewer manufacturing steps) but is only capable of conversion within the range of that specific layer. Such a configuration is well known in the art and such a modification would have been obvious without undue experimentation.
Regarding claims 2-3, Applicant is directed above for a full discussion of Meitl as applied to claim 1. The reference teaches an n-doped optical window layer having a thickness of 600-3000nm (paragraphs 0004) comprising GalnP (paragraph 0046) which overlaps the instant range of 400-3500nm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prirna facie case of obviousness exists.  Therefore the prior art range renders obvious the instantly recited range.
Regarding claim 8, the reference teaches the narrow-spectrum light source being a monochromatic laser (abstract). The reference fails to specifically teach a wavelength distribution of not more than 10nm from a band center of the beam of light. However, a skilled artisan would readily appreciate that a monochromatic laser is intended to be just that, monochromatic. As such, minimizing variation in wavelength output is well within purview of a skilled artisan and thus keeping it below 10nm from a band center is achievable with a reasonable expectation of success (see KSR rationales).

Regarding claim 11, the reference teaches the light surface comprising a LED lamp (paragraph
0052).
Regarding claim 21, the reference teaches the PV cell of claim 1. The reference fails to teach the cell being located on a receivable region of a wearable device. Applicant is reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended us, then it meets the claims.  Therefore, the claim is met by the prior art as it is capable of the intended use.
Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meitl (US 20170018675, cited in IDS) in view of Case (US 3462606) as applied to claim 1 above, and further in view of King (US 20030070707).
Regarding claims 4 and 7, Applicant is directed above for a full discussion of Meitl as applied to claim 1 (and 2).  Meitl fails to teach a transparent conductive oxide on the top side of the N-doped window layer forming an interface therebetween.  Meitl teaches electrical current being removed from the device (see Figures) but fails to teach the contact being a TCO.
King is directed to a multijunction cell (comprising materials such as GaInP) and teaches the use of either a back layer contact or a TCO top contact (paragraph 0039) making an interface with the top surface of the top layer, to achieve a desired electrical connection.

Regarding claim 5, though the prior art does not explicitly teach the specific transparent conductive oxide used, the use of TCO, FTO, or AZO is well known and widely understood in the multijunction solar cell art and would have readily been known and available to a skilled artisan at the time the invention was filed.  The selection of one of these materials would have been well within purview of a skilled artisan with a reasonable expectation of success.
Regarding claim 6, the prior art is silent as to the thickness of the TCO layer and fails to teach 200-800nm.  The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.05).  Thus the selection of a thickness of 200-800nm would have been within purview of a skilled artisan at the time the invention was filed.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270.  The examiner can normally be reached on Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANNON M GARDNER/Primary Examiner, Art Unit 1726